Citation Nr: 1129023	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-36 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, claimed as eye ulcers.

2.  Entitlement to service connection for a bilateral shin disability, claimed as shin splints.

3.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had honorable active military service from June 30, 1977, to June 29, 1985.  The Veteran's term of service from June 30, 1985, to August 9, 1988 has been determined to have been under other than honorable conditions and a bar to Department of Veterans Affairs (VA) benefits.  See November 2005 VA Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2006 rating decision of the VA Regional Office (RO) in Los Angeles, California.  The case has since been transferred to the VARO in Indianapolis, Indiana.

The Veteran originally filed a claim of entitlement to service connection for PTSD. Although not claimed by the Veteran, the Board expanded his original claim to include all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  Similarly, the Veteran's claims for service connection for bilateral eye ulcers and bilateral shin splints have been recharacterized to encompass all disorders of the eyes and shins.

The issue of entitlement to an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's bilateral eye disability has not been related by competent evidence to active military service.

2.  The Veteran does not have a chronic bilateral shin disability that is related to active service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral eye disability was not incurred in or aggravated by active service.   38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The Veteran does not have a chronic bilateral shin disability that was incurred in or aggravated by active service.   38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in June 2004 and July 2007 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, service personnel records, VA medical treatment records, and Social Security Administration (SSA) records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed disabilities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes an examination is not needed in this case.  No competent and credible evidence has been presented showing treatment of a bilateral shin condition or the possibility that such conditions are related to service.  With respect to the Veteran's bilateral eye disability, the Veteran has been diagnosed with pterygium.  However, the medical evidence of record does not suggest a nexus; and the Veteran has not provided credible evidence of continuity of symptomatology.  Thus, the Board finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether incurrence of a chronic bilateral eye disorder, a chronic bilateral shin disorder, or PTSD is factually shown during service.  The Board concludes it was not.

The Veteran's service treatment records indicate that in February 1981, he presented with complaints related to the right lower leg and right ankle; assessment was right shin splints.  In April 1981, he presented with pain in both eyes and redness and discharge in the morning; impression was conjunctivitis.  

Despite findings in service of right extremity shin splints and conjunctivitis symptoms, the Board cannot conclude a "chronic" shin or eye condition was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."   In addition, on the clinical examination for reenlistment in June 1987, the Veteran's eyes and lower extremities were evaluated as normal and his vision was 20/20 bilaterally.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  The Veteran has not reported, and the record does not demonstrate, continuity of post-service shin or eye symptoms; in fact, on the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran stated that eye and shin conditions were both diagnosed and treated while on active duty.  He did not state that an eye or shin condition had been treated since service or that he has had continuous complaints or symptomatology since service.  Similarly, in the Statement of Accredited Representative in Appealed case, received in April 2008, the Veteran's representative stated that a review of the record revealed that the Veteran was treated on one occasion for complaints of pain in both eyes with redness and discharge in the mornings and on one occasion for right shin splints.    
  
When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The post-service medical records are absent any complaints of or treatment for a bilateral shin condition.  Thus, the medical evidence fails to show that the Veteran currently has a chronic bilateral shin disorder.  In the absence of competent medical evidence that a current, chronic bilateral shin disability exists which was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for a bilateral shin disability have not been established.  38 C.F.R. § 3.303. 

The Veteran's post-service medical records indicate a diagnoses of pterygium bilaterally and refractive error.  VA regulations provide that refractive error of the eyes is a developmental defect and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury, which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Here, there is no evidence of a superimposed disease or injury and, therefore, service connection for refractive error cannot be granted.   

The remaining question, therefore, is whether there is medical evidence of a relationship between the pterygium and the Veteran's military service.  However, no medical professional has ever related this condition to the appellant's military service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In this case, the medical evidence does not show treatment or diagnosis of this problem until a number of years after service.  

Thus, the record is absent evidence of in-service incurrence of chronic bilateral eye or shin disease or injury, evidence of continuity of symptomatology, medical evidence of a current bilateral shin disorder, and medical evidence of a nexus between the Veteran's active service and his currently diagnosed bilateral pterygium. 

Although the Veteran contends that he has chronic bilateral eye and shin disorders that are related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a bilateral eye disability, claimed as eye ulcers, is denied.

Entitlement to service connection for a bilateral shin disability, claimed as shin splints, is denied.


REMAND

With respect to the issue of entitlement to service connection for an acquired psychiatric disability, as noted above, in Clemons, 23 Vet. App. at 1, the Court stated, inter alia, that where a Veteran files a claim for benefits with the Secretary, listing a specific diagnosis, he or she "did not file a claim to received benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him."  Moreover, the Court articulated that VA has a duty to broadly address compensation applications for psychiatric conditions as "a claim for any mental disability that may reasonably be encompassed by several factors ..." Id. 

In this case, in view of the Veteran's post-service diagnosis of depression, remand is warranted for consideration consistent with the Court's holding in Clemons.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA should be undertaken, including, but not limited to, informing the Veteran of the information and evidence not of record (1) that is necessary to substantiate the claim for service connection for an acquired psychiatric disability; (2) that VA will seek to obtain; and (3) that the claimant is expected to provide.  In addition, the Veteran should be informed of how VA determines disability ratings and effective dates.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any psychiatric disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


